Citation Nr: 1719690	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  10-47 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to March 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified at a videoconference hearing before the undersigned in February 2017.  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

The Veteran's psychiatric disorder preexisted service and was not aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for bipolar disorder have not all been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in February 2009.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA) and private treatment records.  The Board provided adequate examinations as to the issue on appeal, as detailed in the Service Connection section of the instant decision.  The Veteran was provided an opportunity to retrieve medical records from Koala as per his request during his hearing with the VLJ.  These records were never received however, but as they were intended to show a pre-existing condition of bipolar disorder, the Board finds there was no prejudice to the Veteran as there are sufficient medical records included within the Veteran's claims file to support a finding of a pre-existing condition of bipolar disorder.


II.  Service Connection

The Veteran contends that service connection is warranted for bipolar disorder on the basis that his bipolar disorder was aggravated by active duty service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §1110; 38 C.F.R. § 3.303 (a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board finds that the Veteran has currently diagnosed bipolar disorder and mood disorder.  Occupational therapy progress notes in September 2003 service treatment records show a diagnosis of bipolar disorder.  February 2014 medical treatment records show that the Veteran continues to receive regular treatment for bipolar disorder at VA facilities.

All veterans are considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304 (b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

If a disorder was not "noted" on entering service, the government must show by clear and unmistakable evidence both that it existed before service and was not aggravated by service to overcome the presumption of soundness.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that the "increase in disability [was] due to the natural progress of the preexisting condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the government meets its burden then the Veteran is not entitled to service connection for the claimed disability.  Id.  

Clear and unmistakable evidence means that the evidence " 'cannot be misinterpreted and misunderstood, i.e., it is undebatable.' " Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable-evidence standard is an "onerous" one. Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)); see also Vanerson, 12 Vet. App. at 263   (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.' ").

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

In this case, an acquired psychiatric disorder was not "noted" at service entrance.  An October 2002 report of medical examination includes a normal clinical psychiatric evaluation.  Thus, with respect to the claimed psychiatric disorders, the Veteran is presumed to be sound at service entrance.

Because a psychiatric disability was not "noted" at service entrance, there must be clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  See Wagner, 370 F.3d at 1097.

During the February 2017 hearing, the Veteran stated that he was first diagnosed with bipolar disorder at the age of 14 while in a short-term care facility called Koala.  The Veteran goes on to state that he told the military recruiter that he had bipolar disorder and had been off of his medication and had been doing well.  He states that the recruiter told him "unless physically asked if he has bipolar, say no."  The Veteran also said during the hearing that he told the chaplain in basic training and the chaplain responded, "Well, you look like you're doing well."  He testified that he did not report his psychiatric history when he entered service.

VA examined the Veteran in March 2009 and June 2013 and those reports contain an extensive history of his pre-service psychiatric symptoms and treatment including manic and depressive episodes, hospitalizations, and medications.  September 2003 service treatment records document Veteran's treatment for a psychiatric disorder with Depakote since the age of 14.  These VA examinations, along with service treatment reports, are clear and unmistakable evidence that the Veteran's current psychiatric disorders preexisted his entrance into service.

Next, the Board must address whether or not the Veteran's bipolar disorder was not aggravated by his service. 

The Veteran was provided a VA examination in June 2013.  The examiner reviewed the Veteran's private and service medical records as well as administration records.   The examiner also conducted an in-depth psychological exam with the Veteran and concluded that the Veteran's bipolar disorder was not aggravated by the Veteran's military service.  The examiner stated that the Veteran's case history "shows a pattern of unruly conduct, disordered behaviors, and personality disorder starting at an early age in junior high school which has continued throughout his adult years with many legal problems, occupational and interpersonal problems and financial problems."   The examiner discussed the Veteran's psychiatric problems that had been variously diagnosed since his teen years.  The examiner goes on to explain that the Veteran's bipolar disorder has not been as severe since discharge from the military, nor is it seen as having "been aggravated beyond its natural progression by Veteran's military service."  The examiner notes and takes into account the Veteran's psychiatrist's indication that the Veteran's mental status is stable.

The Board finds the VA examiner's opinion to be clear and unmistakable evidence that his preexisting psychiatric disorders were not aggravated during service.  The examiner took into consideration the Veteran's entire record, and has the requisite training and expertise to provide an adequate opinion.  The conclusion is accurately provided, along with a compelling rationale and full review and analysis of medical and psychiatric history of the Veteran.  Thus, the Board finds that the Veteran's acquired psychiatric disorder both preexisted service and was not aggravated by service.  Therefore the appeal must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Wagner, 370 F.3d at 1097.


ORDER

Service connection for an acquired psychiatric disability, claimed as bipolar disorder, is denied.



____________________________________________
JAMES G. REINHART	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


